People ex rel. Franza v Connolly (2016 NY Slip Op 04248)





People ex rel. Franza v Connolly


2016 NY Slip Op 04248


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2015-02294
 (Ind. No. 1872/14)

[*1]The People of the State of New York, ex rel. Dominic M. Franza, appellant, 
vWilliam J. Connolly, etc., respondent.


Dominic M. Franza, Beacon, NY, appellant pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Michael S. Belohlavek and David Lawrence III of counsel), for respondent.

DECISION & ORDER
In proceeding for a writ of habeas corpus, the petitioner appeals, as limited by his brief, from so much of an order and judgment (one paper) of the Supreme Court, Dutchess County (Forman, J.), dated January 13, 2015, as granted the respondent's motion pursuant to CPLR 3211(a) to dismiss the petition and dismissed the petition.
ORDERED that the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
Since the contentions raised by the petitioner in support of habeas corpus relief could have been raised on direct appeal or in a motion pursuant to CPL 440.10, the Supreme Court properly determined that the requested relief was inappropriate (see CPLR 7003; People ex rel. Goss v Smith, 69 NY2d 727; People ex rel. Backman v Walsh, 101 AD3d 1316; People ex rel. Barrett v Scully, 203 AD2d 311; People ex rel. Bentley v Scully, 177 AD2d 732). Moreover, the petitioner unsuccessfully brought several previous petitions seeking habeas corpus relief on the same grounds as those asserted herein (see People ex rel. Franza v James, 118 AD3d 1357; People ex rel. Franza v Sheahan, 100 AD3d 1315; People ex rel. Franza v Walsh, 76 AD3d 1160), and he has presented no new circumstances that would warrant the relief sought in this proceeding (see People ex rel. Cook v Ross, 232 AD2d 591).
ENG, P.J., MASTRO, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court